TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00499-CV


James A. Hopkins and Jean C. Hopkins, Appellants
 

v.

 

State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GV100300, HONORABLE CHARLES F. CAMPBELL JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Jean C. Hopkins and appellee State of Texas have moved to disqualify
Mark A. Hopkins as counsel for James A. Hopkins in this cause.  (In order to avoid confusion, the
Hopkins parties will be referred to by their first names. (1))  For the reasons stated below, we will abate
this appeal and any action on the motion to disqualify pending the resolution of our cause number
03-03-629-CV, James A. Hopkins v. Jean C. Hopkins.
 
	Hopkins v. Hopkins is the divorce litigation between James and Jean.  A cluster of
issues in that appeal concerns whether the trial court erred in failing to enforce a mediated settlement 
agreement between James and Jean.  A specific issue raised is whether the trial court should have 
ordered Jean to execute and deliver to James the legal instruments necessary to divest Jean of all
interests in three lawsuits relating to "the IH 35 property" as set out in the settlement agreement. 
One of the three lawsuits referred to is trial court cause number GV100300, the instant cause on
appeal.
	Much of Jean's motion to disqualify is based on her claim that Mark's involvement
in the divorce has created a conflict such that he cannot now represent James in a matter adverse to
her interests.  Given that whether Jean has an interest in this litigation is an issue in the divorce 
appeal and given that the nature of Mark's involvement in the divorce action and its interaction with
the current case is not clear, it appears more efficient first to resolve the appeal in the divorce case,
thus settling the issue of Jean's interest in this litigation, before trying to determine whether Mark
is disqualified in the instant condemnation appeal.
	The motion to disqualify also seeks to substitute counsel for Jean, which she may do. 
The court's docket will now show John F. Campbell as counsel for Jean.  See Tex. R. App. P. 6.5(d).
Jean's motion also seeks realignment as a party with appellee State of Texas.  We will abate that
request until we decide the divorce case and determine whether Jean has any interest in the
condemnation appeal.
	Accordingly, we abate this appeal and any action on the disqualification of Mark
Hopkins or realignment of the parties pending the resolution of cause 03-03-629-CV, James A.
Hopkins v. Jean C. Hopkins.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Filed:   June 11, 2004
1.        Mark A. Hopkins is the son of Jean C. Hopkins and James A. Hopkins.